Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection is provided based on newly provided art Snyder where applicants arguments are directed to previously cited arts Sakai and Shikuma which are no longer relied upon for the rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-12, 14-20, 22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (8560951).
In regard to claim 1 Snyder discloses a system for producing multimedia digital content including:
a production subsystem configured to receive the one or more machine-readable scripts corresponding to one or more scenes of the multimedia digital content to process, by operation of software and computer processing, one or more machine-readable scripts to extract information associated with shooting the one or more scenes and to generate actions for camera, cast, or other assets during shooting the one or more scenes based on the extracted information (Snyder Fig. 1 and col. 9 lines 1-45 note GUI subsystem for receiving scripts generated by a producer, further note col. 26 line 38 to col. 27 line 20 note example machine readable script that provides instructions to control cameras and microphones during the shooting of a show);
a device management subsystem in communication with the production subsystem and configured to control, by operations of software and computer processing, the cameras, the cast or the other assets based on the actions determined by the production system, the device manage subsystem comprising one or more device management servers, wherein each of the one or more device management servers is assigned to at least one scene and is configured to transmit information about the at least one scene to the production subsystem while the at least one on scene is being shot to, by operation of software and computer processing, enable the production system to automatically adjust actions for the cameras, the cast, or the other assets in the one or more machine-readable scripts during production for the at least one scene (Snyder Fig. 1 and col. 9 lines 1 -45 note processing unit 102 as a device management server which controls actions of video production devices 104-130 based on the script entered into the GUI, also note lines 28-57 the processing unit displays information in the form of various controls on the GUI to enable adjusting of the scripts to control the various devices and assets used during media production). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Snyder further discloses editing the one or more machine readable scripts during the production of the multimedia digital content (Snyder col. 31 line 44 to col. 32 line 19 note semi-automatic transitions which allow a director to edit the timing of the execution of the scripts during the production of the media). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Snyder further discloses a post-production editing system configured to perform video and audio editing to at least part of the footages a production subsystem (Snyder Figs. 4-4C and generally col. 10 line 63 to col. 14 line 3 for editing audio, particularly note col. 11 lines 36-45 and col. 12 lines 18-26 adjusting audio volume levels, and col. 13 line 1 to 26 note cross-fading audio further note col. 12 line  Fig. 7 and col. 16 line 31 to col. 17 line 19 note editing video using character generator to insert titles, text graphics and still images into video, finally note col. 18 line 37 to col. 20 line 22 particularly col. 18 lines 37-48 adding transition effects to the video).

In regard to claim 4 refer to the statements made in the rejection of claim 3 above. Snyder further discloses that the post production editing subsystem is configured to perform editing to part of the footages from the production subsystem while a remaining part of the footages are being produced in parallel with the editing (Snyder generally note Figs 15-17 and col. 26 line 38 to col. 30 line 40 for execution of a script that performs multiple editing tasks such as volume adjustment [col. 26 lines 57-47), video transitions [col. 26 line 65-67, col. 27 lines 8-10], and insertion of a recorded video segment [col. 27 lines 5-10], further col. 30 lines 32-40 editing according to the script may be performed live, in parallel with the filming of media content)

In regard to claim 5 refer to the statements made in the rejection of claim 3 above. Snyder further discloses performing editing to all the footages from the production subsystem after the production is completed (Snyder col. 39 lines 13-42 note shows may be streamed live or viewed on-demand, further note col. 39 line 59 to col. 40 line 10 when a user views the video on-demand, after filming of the live show, the production script is executed to perform production edits on the recorded footage for viewing the on-demand video). 

In regard to claim 6 refer to the statements made in the rejection of claim 3 above. Snyder further discloses that the post production editing system is configured to receive information on video and audio editing embedded in the one or more machine readable scripts and to perform video and audio editing according to the received information on video and audio editing embedded in the one or more machine readable scripts (Snyder col. 26 lines 38-47 note that the edits to be performed are embedded into a production script which perform for audio and video edits when executed by the production system). 

In regard to claim 7 refer to the statements made in the rejection of claim 6 above. Snyder further discloses receiving additional information on video and audio editing from a user (Snyder col. 31 line 44 to col. 32 line 19 note semi-automatic transitions which allow a user to provide additional editing instructions during the execution of the scripts to adjust the timing of the editing process). 

In regard to claim 11 refer to the statements made in the rejection of claim 3 above. Snyder further discloses a content delivery subsystem configured to distribute a portion of the multimedia digital content while a remaining portion of the multimedia digital content is being edited by the post-production editing subsystem concurrently with the distribution (Snyder Fig. 3 and col. 10 lines 39-51 note output port 154 of DVE which delivers content, also note Fig. 29 and col. 39 lines 13-58 and col. 40 lines 50-60 content may be delivered either directly by the video production system over network 2910 or through server 2905 during live video, further note col. 30 lines 32-40 editing operations indicated by the production script may be performed live on portions of the media while other portions of the media are delivered to the network). 

In regard to claim 12 refer to the statements made in the rejection of claim 11 above. Snyder further discloses that the content delivery subsystem is configured to distribute the multimedia digital content over one or more communication channels within a time duration after the multimedia digital content is completed by the production system (Snyder col. 39 lines 13-58 note streaming “live” media which is inherently distributed within a short time duration after the media content has completed production, also note col. 41 lines 14-23 server 2905 may include time-shifting which allows a user to specify playback at a designated time after production is completed).

Claims 14-20 and 22 describe a method for producing a movie which substantially corresponds to the system of claims 1-7 and 11-12 above. Refer to the statements made in the rejection of claims 11-7 and 11-12 above for the rejection of the common elements of claims 14-20 and 22 which will not be repeated here for brevity. In particular regard to claim 15, Snyder further discloses analyzing the cameras, cast and other assets for each of the one or more scenes; and determining constraints among the one or more scenes based on information in the one or more machine readable scripts (Snyder Fig. 8A and col. 17 line 44-48 note analyzing all cameras that can be controlled by the processing unit and adding preset hotkey constraints for control by the production scripts, also note Fig. 18 and col. 29 line 55 to col. 30 line 16 analyzing the microphones attached to audio channels and determining grouping constraints for joint control by the production scripts)

Claims 24-26 describes a non-transitory computer readable medium implementing a method for producing a movie which substantially corresponds to the system of claims 1-7 and 11-12 above. Refer to the statements made in the rejection of claims 1-7 and 11-12  above for the rejection of claims 24-26 which will not be repeated here for brevity. In particular regard to claim 24 Snyder further discloses a non-transitory computer readable medium (Snyder Fig. 25 col. 38 lines 29 to col. 39 line 3 note main memory 2506 storing control computer programs). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Sievert et al (2015/0281710) .
In regard to claims 8 and 21 refer to the statements made in the rejection of claims 3 and 16 above. It is noted that Snyder does not disclose details of synchronization. However, Sievert further discloses a synchronization server configured synchronized the cameras with a post-production editing system (Sievert pars. 34-37 note synchronization interface 208 which synchronizes the camera 110 with other cameras, the docking station 120, other user device 140 and the media server 130). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating a synchronization server as taught by Sievert in the invention of Snyder in order to synchronize cameras with other devices as suggested by Sievert (Sievert par. 34)
In regard to claims 9 and 10 refer to the statements made in the rejection of claim 3 above. It is noted that Snyder does not disclose details of edge editing servers. However, Sievert discloses a distributed video processing system which includes a post-production editing system including one or more edge editing servers located in proximity to the scenes and a central editing server configured to consolidate edited footages from the edge editing servers (Sievert Fig. 3 and par. 23 note client device 120, 140 as ‘edge server’,  docking station 120 in communication with the camera 110 using short range wired or wireless communication means like Wi-Fi, Bluetooth, USB and HDMI and is thus in proximity to the filmed scene, also note pars 42-46 video editing interface 360 for post-production editing and video uploader 350 for uploading edited footage from the client device to the central media server 130). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a post-production editing system as taught by Sievert in the invention of Snyder in order to reduce the amount of video data transferred to the central server as suggested by Sievert (Sievert par. 44 note uploading transcoded low definition (LD) video or only edited portions of video). 
 
Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Zaheer et al (2016/0050465).
In regard to claims 13 and 23 refer to the statements made in the rejection of claims 3 and 16 above. Snyder further discloses scripting information about commercial content (Snyder col. 40 line 61 to col. 41 line 4 note production script provides links to advertisements). It is noted that Snyder does not disclose details regarding the inclusion of commercial content related to a product in the scene. However, Zaheer discloses providing information about commercial content of a product in at least one or more scene, and an editing system configured to perform video and audio editing to include the commercial content of the product in the part of the footages corresponding to the scene (Zaheer Figs. 5A-D and pars. 45-47 note indicating an area in which commercial content may be inserted, and automatically inserting commercial content in the indicated area). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating commercial product insertion as taught by Zaheer as part of the editing list of Snyder in order to gain the advantage of targeted native in-video advertising as suggested by Zaheer (Zaheer par. 29)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10057537 B1	MacDonald-King; Patrick et al.
US 20160323483 A1	Brown; Stephen J.
US 20160071544 A1	WATERSTON; Grant et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423